Case 4:19-cr-00220-SDJ-CAN Document 1 Filed 09/11/19 Page 1 of 4 PageID #: 1



                           IN THE UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF TEXAS
                                        SHERMAN DIVISION

UNITED STATES OF AMERICA
                                                            NO. 4:19CR
v.



TRENTION DEWAYNE RUNNELS
                                                            Judge
                                                                 U'1    v clcur l               ]
a.k.a. Trenton Dewayne Runnels
                                                                                           FILED
                                                                                     U.S. DISTRICT COURT
                                                                                  EASTERN DISTRICT OF TEXAS
                                            INDICTMENT
                                                                                       SEP 11 2019
THE UNITED STATES GRAND                  Y CHARGES:
                                                                                 BY DEPUTY.
                                                            Count One

                                                            Violation: 18 U.S.C. § 922(g)
                                                            (Possession of a Firearm by a
                                                            Prohibited Person)

        On or about January 8, 2019, in the Eastern District of Texas, TRENTION DEWAYNE

RUNNELS, a.k.a. Trenton Dewayne Runnels, defendant, did knowingly and unlawfully

possess in and affecting interstate or foreign commerce, a firearm, to wit, a Smith & Wesson,


Model CTG, .38 caliber, revolver, bearing serial number V184801, while knowing that he had

been convicted of a crime punishable by imprisonment for a term exceeding one year; in

violation of Title 18 U.S.C. § 922(g)(1).



                                                         Count Two

                                                            Violation: 18 U.S.C. § 922(g)
                                                            Possession of a Firearm by a
                                                            Prohibited Person)

        On or about January 21, 2019, in the Easte District of Texas, TRENTION

DEWAYNE RUNNELS, a.k.a. Trenton Dewayne Runnels, defendant, did knowingly and

Indictment/Notice of Penalty - Page 1
Case 4:19-cr-00220-SDJ-CAN Document 1 Filed 09/11/19 Page 2 of 4 PageID #: 2



unlawfully possess in and affecting interstate or foreign commerce, a firearm, to wit, a Mossberg

Model M341, .22 caliber, rifle, bearing serial number 1369056 and a Ted Williams, Model 21,

12 gauge shotgun, bearing serial number 5832025, while knowing that he had been convicted of

a crime punishable by imprisonment for a term exceeding one year; in violation of Title 18

U.S.C. § 922(g)(1).



                 NOTICE OF INTENT TO SEEK CRIMINAL FORFEITURE
                                  (Pursuant to 18 U.S.C. $ 924fd l)

        As a result of the commission of the foregoing offense charged in Counts One and Two,

the defendant shall forfeit to the United States, pursuant to 18 U.S.C. § 924(d)(1) any firearm or

ammunition involved in a violation of 18 U.S.C. § 922(g)(1), namely, the following:

        Smith & Wesson, Model CTG, .38 caliber, revolver, bearing serial number V184801
        Mossberg Model M341, .22 caliber, rifle, bearing serial number 1369056
        Ted Williams, Model 21,12 gauge shotgun, bearing serial number 5832025



Substitute assets

        If any property subject to forfeiture as a result of any act or omission by the defendant (i)

cannot be located upon the exercise of due diligence, (ii) has been transferred or sold to, or

deposited with a third party, (iii) has been placed beyond the jurisdiction of the court, (iv) has

been substantially diminished in value, or (v) has been commingled with other property which

cannot be subdivided without difficulty, the defendant shall forfeit to the United States any other

property of the defendant s up to the value of the forfeitable property.




Indictment/Notice of Penalty - Page 2
Case 4:19-cr-00220-SDJ-CAN Document 1 Filed 09/11/19 Page 3 of 4 PageID #: 3



                                         A TRUE BILL




                                         GRAND JURY FOREPERSON


JOSEPH D. BROWN
U ITED STATES ATTORNEY


                                                    /_n //
                 ks                     Date
   sistant Unf ed States Atto ey




Indictment/Notice of Penalty - Page 3
Case 4:19-cr-00220-SDJ-CAN Document 1 Filed 09/11/19 Page 4 of 4 PageID #: 4



                           IN THE U ITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF TEXAS
                                         SHERMAN DIVISION

UNITED STATES OF AMERICA                         §
                                                 §
V.                                               §           NO. 4:19CR
                                                 §           Judge
TRENTION DEWAYNE RUNNELS                         §
a.k.a. Trenton Dewayne Runnels                   §
                                        NOTICE OF PENALTY

                                         Counts One and Two



Violation: 18 U.S.C. § 922(g)(1)

Penalty: Imprisonment of not more than ten (10) years, a fine not to exceed $250,000 or
              twice the pecuniary gain to the defendant or loss to the victim, or both
              imprisonment and a fine; and a term of supervised release of not more than three
              (3) years.

                If the Court determines that the defendant is an Armed Career Offender under 18
                U.S.C. 924(e), imprisonment of not less than 15 years and not more than life, a
                fine not to exceed $250,000 or twice the pecuniary gain to the defendant or loss to
                the victim, or both; a term of supervised release of not more than five (5) years.

Special Assessment: $ 100.00




Indictment/Notice of Penalty - Page 4
